OPINION

Per Curiam:

Jaime Roman Robles pleaded guilty to the charge of second degree murder and was sentenced to a term of fifteen years in the Nevada State Prison.
This appeal is taken from an order denying appellant’s petition for post-conviction relief. Appellant contends that his plea of guilty was not intelligently made and therefore defective. He also argues that defense counsel was so ineffective as to deny him his right to counsel. Neither contention has merit.
Appellant is a Puerto Rican immigrant and apparently has difficulty speaking and understanding the English language. He attributes his inability to understand either the nature or the *143consequences of his guilty plea to this language barrier, and thus contends the plea was not intelligently made. However, the record shows that both counsel and the court were careful to provide verbatim translation from English to Spanish during every stage of the proceedings, including the hearing at entry of plea. Defense counsel, who spoke some Spanish, was present along with a qualified interpreter. The proceedings at the time of the entry of plea met the requirements of Armstrong v. Warden, 90 Nev. 8, 518 P.2d 147 (1974).
Appellant’s second contention, that he was denied effective representation by counsel, finds no support in the record. No showing has been made to overcome the presumption that his attorney fully discharged his duties. Smithart v. State, 86 Nev. 925, 478 P.2d 576 (1970).
The conviction is affirmed.